DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The examiner acknowledges that the amended specifications corrects the issues noted by the previous office action on (7-20-2021). All of the previous drawing objections have been withdrawn.
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues…
Chung does not teach the newly amended language regarding the brace, noting that the ducts are formed and not placed onto the printing medium
Applicant further argues that none of the other applied references make up for the deficiency of Chung.
This is not found to be persuasive because…
As applicant highlights in their remarks and response on (Pg. 9), Chung et al. (US-2006/0,118,532, hereinafter Chung) teaches forming the ducts layerwise while printing on ([0039]). However, Chung mentions on ([0007]) that the ducts can be inserted after the build process through tunneling methods. The ducts also can be formed after the build process at the time of insertion of a solid cooling media. For example, the channels could be formed by inserting a solid thermally conductive probe into the unfused powder in the part-cake. With ([0088-0089]) also expanding on the inserting process 200 on the right side of the part-cake 106 is shown with the unfused powder removed from the top portion of the duct 200 and a gas delivery attachment 250  connected thereto. Beneficially, the gas delivery attachment 250 seals the originally open top of the duct 200 against the pressure of the gaseous cooling media later introduced. As such, the gas delivery attachment acts as brace that is placed on top of the 3D printing medium prior to the cooling medium being inserted into the ducts found in the unprinted region. Finally, ([0078-0078]) teaches that the ducts can as comprise a fitting 350, the fittings 350 are permanently placed in the cylinder sidewalls. Adding that the fittings 350 can comprise caps or other means for preventing unfused powder from entering the fitting 350 prematurely. As such, the fittings on the side wall and bottom as depicted in (Fig. 11) found to be in contact with the printing medium. Accordingly, Chung is understood to disclose inserting a cooling device into an unprinted region of the 3D printing medium through a brace placed on the 3D printing medium, the cooling device configured to remove heat from the 3D printing medium via a fluid in the embodiments disclosed. Highlighting, that the case law for disclosed examples / preferred embodiment may be recited if needed regarding any perceived discrepancies, see In re Susi, 169 USPQ 423) & In re Burckel, 201 USPQ 67. 
This is unpersuasive because as explained above there was not found to be deficiency in Chung.
Claim Interpretation
Regarding claims 4 - 9, and 12 - 17, and the claimed "probe" structure, the broadest reasonable interpretation used herein is given as "a small device used for measuring, testing, or obtaining information." The instant specification only recites the term "probe" in the instant claims and is not referenced in the body of the disclosure. For this reason, the examiner has interpreted the disclosed cooling tubes (tube 401, [0074], fig. 4) to be the Applicant's disclosure of a "probe" and reference will be made to such when searching and considering the prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A.) Claim(s) 1, 3-9, 11-15, 18-19 & 21 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Chung et al. (US-2006/0,118,532, hereinafter Chung) Regarding claims 1 & 11,

generating a plan for printing a plurality of 3D objects in a 3D printing medium, prior to printing any of the plurality of 3D objects; 
printing, using a 3D printer, at least some of the plurality of 3D objects in the 3D printing medium in accordance with the generated plan; 
after printing the at least some of the plurality of 3D objects in the 3D printing medium, cooling the 3D printing medium, 
the cooling comprising: 
inserting a cooling device into an unprinted region of the 3D printing medium through a brace placed on the 3D printing medium, 
the cooling device configured to remove heat from the 3D printing medium via a fluid; and 
circulating the fluid through the cooling device while the cooling device is inserted in the unprinted region of the 3D printing medium; and 
after cooling the 3D printing medium, removing the at least some of the plurality of 3D objects from the 3D printing medium.
Chung teaches the following:
([0002]) teaches for selective laser sintering is useful for creating three dimensional objects directly from digital data (e.g., computer-aided-design (CAD) databases, medical scan imaging files, etc.) in an automated fashion. An object is created through a sequential fusion buildup of cross sections of the finished part from a starting powder. ([0090]) teaches implementing a computer is beneficially 
([0007]) teaches utilizing a laser sintering system for fabrication of a 3D object, the apparatus comprising a part--cake including unfused powder and one or more built parts of fused powder. As seen in (Fig. 2) there are several parts found within a cylinder of unfused powder.
([0011]) teaches that the invention discloses a method for controlling the cooling rate of at least a portion of a part-cake having therein unfused powder and one or more built parts, the method comprising selectively forming one or more cooling fins comprising fused powder in at least a portion of the part-cake.
([0007]) teaches that the ducts can be inserted after the build process through tunneling methods. The ducts also can be formed after the build process at the time of insertion of a solid cooling media. For example, the channels could be formed by inserting a solid thermally conductive probe into the unfused powder in the part-cake. With ([0088-0089]) also expanding on the inserting process including the insertion of prefabricated flexible tubing for the ducts which is understood to include a threaded fitting end. Furthermore, even if the approach of forming a duct during printing with a laser was chosen, ([0062]) in conjunction with (Fig. 7) depicts that the duct 200 on the right side of the part-cake 106 is shown with the unfused powder removed from the top portion of the 200 and a gas delivery attachment 250  connected thereto. Beneficially, the gas delivery attachment 250 seals the originally open top of the duct 200 against the pressure of the gaseous cooling media later introduced. As such, the gas delivery attachment acts as brace that is placed on top of the 3D printing medium prior to the cooling medium being inserted into the ducts found in the unprinted region. ([0048]) teaches that the cooling media can be circulated through the duct and removed from the other terminal portion of the duct 200. As previously noted, at least one of the terminal portions (202 and 204) of the duct be a fitting 207 for attaching useful devices, such as a coolant delivery or uptake device. Accordingly, in one embodiment of the invention, an external coolant supply and/or uptake line can be attached to the fitting 207. Where the fitting acts as applicants brace. Noting, that the case law for making separable may be recited regarding any discrepancies with the placement of the cooling device and fitting, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Finally, as explained above in the response to arguments sections, the fitting 350 (Fig. 11) and / or gas delivery attachment may also be viewed the a brace component placed on the 3D printing medium. 
([0047]) teaches that when a liquid is used as the cooling media, any liquid generally known as useful in thermal transfer can be used so long as the liquid is non-reactive with the duct walls (i.e., the fused powder).
([0048]) teaches that the liquid cooling media can be introduced through one of terminal portions 202 and 204 of duct 200. The cooling media can be circulated through the duct and removed from the other terminal portion of the duct 200,
([0034]) teaches that the part--cake must be allowed to cool to near ambient temperature before the built parts can be removed from the part-cake.
Regarding claim 3 & 18, 	
Wherein inserting the cooling device through the brace comprises inserting the cooling device through the brace in one of a substantially vertical position and a substantially horizontal position in the 3D printing medium. 
Chung teaches the following:
([0061]) teaches that the ducts 200 shown in FIG. 7 are vertical and straight, each duct having one open terminal portion at the top portion of the part-cake 106 and one closed terminal portion within the part-cake 106. Other duct geometries and orientations are also encompassed by the invention. Accordingly, the fitting 207 is found at the end of the duct, extending its already vertical and straight open terminal portion, as depicted in (Figs. 2, 7-8). ([0075]) teaching that the ducts can have two or more openings forming a flow-through system, wherein at least one opening is within the part--cake, preferentially being at or near the sidewalls of the cylinder containing the part-cake or the piston forming the bottom of the cylinder, as depicted in (Fig. 10).
Regarding claim 4-5 & 12
Wherein the cooling device comprises a plurality of probes, and wherein inserting the cooling device comprises inserting the plurality of probes into a respective plurality of unprinted regions of the 3D printing medium. 
Wherein inserting the cooling device comprises inserting the plurality of probes through a respective plurality of braces, separate from the cooling device, to guide insertion of the plurality of probes into the 3D printing medium.
Wherein the cooling device comprises a plurality of probes, and wherein inserting the cooling device comprises inserting the plurality of probes into a respective plurality of unprinted regions of the 3D printing medium through a respective plurality of braces.
Chung teaches the following:
([0012]) teaches that there is provided a method for controlling the cooling rate of at. least a portion of a part-cake having therein unfused powder and one or more built parts, the method comprising forming one or more thermal transfer channel:; in at. lea:;t a portion of the part-cake by inserting at least a portion of one or more solid cooling media into the part-cake. The solid cooling media can include any solid material generally known to be thermally conductive, such as thermally conductive probes. In one particular embodiment, the ends of the solid cooling media at the top surface of the part-cake are attached to an external heat exchange apparatus for further heat removal. ([0076]) teaches that as can be seen in FIG. 11, the laser sintering apparatus used in the layerwise build process is 
Regarding claim 6 & 13
Wherein the plurality of probes comprises two probes, and inserting the plurality of probes through a respective plurality of braces comprises inserting two probes through respective two braces in a horizontal position in the 3D printing medium.
Chung teaches the following:
([0012]) teaches that the solid cooling media can include any solid material generally known to be thermally conductive, such as thermally conductive probes. ([0076]) teaches that as can be seen in FIG. 11, the laser sintering apparatus used in the layerwise build process is particularly characterized by the presence of permanent fittings 350 in the cylinder sidewalls 177 and the piston 128. Such fittings can be strategically placed at various locations in the sidewalls, 177, the piston 128, or both, preferentially being at spatial positions identified in the build software used to form the ducts. Recalling that the fittings acts as applicant braces. Highlighting, that depicted in (Fig. 12) is the implementation of two solid cooling media probes.
Regarding claim 7 & 14, 	
Wherein circulating the fluid through the cooling device while the cooling device is inserted in the unprinted region of the 3D printing medium comprises circulating the fluid through each probe of the plurality of probes. 
Chung teaches the following:
([0067]) teaches that a duct 200 can comprise an open, upper terminal portion at the upper portion of the part-cake 106 and a closed, lower terminal portion within the part-cake 106. The unfused powder has been removed from the area of the duct defined by the inner wall 221. This area defined by the inner wall 221 essentially forms a reservoir 270 within the duct 200. ([0068]) Going on to state that a temperature-controlled liquid is introduced into the reservoir 270, and the fluid is circulated within the reservoir 270. While only a single reservoir is illustrated in FIG. 8 and described herein, it is understood that the invention further encompasses methods wherein multiple reservoirs are formed in the part- cake 106.
Regarding claim 8 & 15, 	
Wherein each probe comprises a tube, and wherein circulating the fluid through each probe of the plurality of probes comprises flowing the fluid into a first portion of the tube from a refrigerator and flowing the fluid out of a second portion of the tube to provide the fluid to the refrigerator.
Chung teaches the following:
([0048]) teaches that the liquid cooling media can be introduced through one of terminal portions 202 and 204 of duct 200. The cooling media can be circulated through the duct and removed from the other terminal portion of the duct 200. ([0068]) teaches that the temperature--controlled liquid can be circulated within the reservoir 270 with the aid of an external heat exchange device (not shown}, such as a refrigerated pump system. The temperature-controlled liquid media could be pumped into the reservoir 270 through a supply line 260 and pumped out of the reservoir 270 through a return line 262, Where supply line 260 and return line 262 acts as applicant's first and second tube portions respectively.
Regarding claim 9 & 19, 	
Wherein circulating the fluid comprises circulating a liquid including water, propylene glycol, or water and propylene glycol. 
Chung teaches the following:
([0047]) teaches that the liquid should not be capable of solubilizing the duct walls. In one preferred embodiment, the liquid cooling media is water.
Regarding Claim 21,
A method of manufacturing three-dimensional (3D) objects, the method comprising: 
printing, using a 3D printer, a plurality of 3D objects in a 3D printing medium in accordance with a previously generated plan for printing the plurality of 3D objects in the 3D printing medium; andApplication No.: 16/822,7496 Docket No.: S2136.70012US01After Final Office Action of July 20, 2021
after printing the plurality of 3D objects in the 3D printing medium, inserting a cooling device into an unprinted region of the 3D printing medium through a brace placed on the 3D printing medium,
the cooling device configured to cool the 3D printing medium.
Chung teaches the following:
([0002]) teaches for selective laser sintering is useful for creating three dimensional objects directly from digital data (e.g., computer-aided-design (CAD) databases, medical scan imaging files, etc.) in an automated fashion. An object is created through a sequential fusion buildup of cross sections of the finished part from a starting powder, {[0090]} teaches implementing a computer is beneficially used to interpret the build file to map the location of the built parts within the part-cake, The computer can guide the bore head through the part-cake avoiding the built parts while forming the thermal transfer channels in advantageous proximity to the built parts for controlling the cooling of the part-cake.
([0007]) teaches that the ducts can be inserted after the build process through tunneling methods. The ducts also can be formed after the build process at the time of insertion of a solid cooling media. For example, the channels could be formed by inserting a solid thermally conductive probe into the unfused powder in the part-cake. With ([0088-0089]) also expanding on the inserting process including the insertion of prefabricated flexible tubing for the ducts which is understood to include a threaded fitting end. Furthermore, even if the approach of forming a duct during printing with a laser was chosen, ([0062]) in conjunction 200 on the right side of the part-cake 106 is shown with the unfused powder removed from the top portion of the duct 200 and a gas delivery attachment 250  connected thereto. Beneficially, the gas delivery attachment 250 seals the originally open top of the duct 200 against the pressure of the gaseous cooling media later introduced. As such, the gas delivery attachment acts as brace that is placed on top of the 3D printing medium prior to the cooling medium being inserted into the ducts found in the unprinted region. ([0048]) teaches that the cooling media can be circulated through the duct and removed from the other terminal portion of the duct 200. As previously noted, at least one of the terminal portions (202 and 204) of the duct be a fitting 207 for attaching useful devices, such as a coolant delivery or uptake device. Accordingly, in one embodiment of the invention, an external coolant supply and/or uptake line can be attached to the fitting 207. Where the fitting acts as applicants brace. Noting, that the case law for making separable may be recited regarding any discrepancies with the placement of the cooling device and fitting, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Finally, as explained above in the response to arguments sections, the fitting 350 (Fig. 11) and / or gas delivery attachment may also be viewed the brace component placed on the 3D printing medium.
 ([0047]) teaches that when a liquid is used as the cooling media, any liquid generally known as useful in thermal transfer can be used so long as the liquid is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
B.) Claim(s) 10 & 20, are rejected under 35 U.S.C. 103 as being unpatentable over Chung and in further view of Oberhofer et al. (US-2007/0,001,342, hereinafter Oberhofer)Regarding claim 10 & 20,
The cooling further comprising, prior to inserting the cooling device into the unprinted region of the 3D printing medium, wrapping the 3D printing medium with a plastic wrap.
Regarding Claim 10 & 20, Chung, as applied above regarding claims 1 and 11, respectively, teaches the invention as claimed, including implementing an external heat applied as one or more heater bands that can be wrapped around the cylinder at one or more locations on the cylinder, (Chung, [0049]). Chung is silent to the cooling further comprising, prior to inserting the cooling device into the unprinted region of the 3D printing medium, including wrapping the 3D printing medium with a plastic wrap. In analogous art for cooling methods implemented for three dimensional printing applications, that prints 3D objects, (Oberhofer, [0013]-[0017]), by utilizing the position and geometry of the printed objects is known from the CAD data and taken into account when inserting the cooling device (600) so as to not intersect the printed object, (Oberhofer, [0035 & Fig. 5), after printing inserting at least one cooling device into the at least one unprinted area of the 3D printing medium; and cooling the 3D printing medium using the at least one cooling device, (Oberhofer, [0034]-[0035] & Fig. 5), Oberhofer suggests details regarding wrapping at least a part of the 3D printing medium with a wrap, and in this regard Oberhofer teaches the following:
([0019]) teaches as depicted in (Fig. 2) a covering 52 sealing the container 1 from the surroundings at its open side is also provided in the form of a dome-like hood, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for controllably cooling at. least a portion of a part-cake from a laser sintering system to minimize cool down time, maximize throughput, and minimize thermal gradients within the part-cake of Chung. By utilizing a covering sealing the container from the surroundings, as taught by Oberhofer. Highlighting, implementation of a covering sealing the container from the surroundings provides a means to hermetical seal the build area so that the atmosphere is guaranteed, ([0019]). 
C.) Claim(s) 16, is rejected under 35 U.S.C. 103 as being unpatentable over Chung and in further view of Wilkening et al. (US-5,753,274, hereinafter Wilkening) 
Regarding claim 16,
Wherein each probe comprises a tube, and circulating the fluid through each probe of the plurality of probes comprises circulating the fluid through a bend in the tube the bend being approximately 180 degrees
Chung teaches the following:
([0068]) that the temperature-controlled liquid media could be pumped into the reservoir 270 through a supply line 260 and pumped out of the reservoir 270 through a return line 262. Preferentially, the supply line 260 is situated near the bottom of the reservoir :no and the return line 262 is situated near the top of the reservoir 2700 Highlighting, that the path traced by the flow direction of the liquid cooling medium, is depicted to be in the shape of 180 degrees, with a reversal of direction occurring at the bottom of the duct. However, the tube is separated as into two portions, a supply 260, and return 262, resulting in a discontinuous path. Hoverer, the case law for making a component integral may be applied. Accordingly, citing the case law for making integral, In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965); In re Lockhart, 90 USPQ 214. The use of a one piece construction instead of the structure disclosed in the prior art would be obvious. It has been held to be within the general skill of one working in the art to make plural parts unitary or integral. Chung discloses the claimed invention except for implementing a single tube/ line for the liquid cooling medium. It would have been obvious to one of ordinary skill in the art at the time the invention to implement a single tube/ line for the liquid cooling medium, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art. One would have been motivated to implement a single tube/ line for the liquid cooling medium in order to keep liquid for having to leave a closed loop cooling system.
D.) Claim(s) 16-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung and in further view of Wilkening et al. (US 5753274, hereinafter Wilkening) Regarding claim 16-17,
Wherein each probe comprises a tube, and circulating the fluid through each probe of the plurality of probes comprises circulating the fluid through a bend in the tube, the bend being approximately 180 degrees.
Wherein each probe comprises a tube, and circulating the fluid through each probe comprises circulating the fluid through a tube comprising copper and having a diameter of approximately 0.25 inches.
Regarding Claim 16-17, Chung, as above regarding claims 14, teaches the invention as claimed, including on ([0074]) that the ducts can be formed to any shape, size, conformation, or position useful for controllably cooling the part-cake and the components contained therein. Furthermore, ([0068]) stating that the temperature- controlled liquid media could be pumped into the reservoir 270 through a supply line 260 and pumped out of the reservoir 270 through a return line 262. Preferentially, the supply line 260 is situated near the bottom of the reservoir 270 and the return line 262 is situated near the top of the reservoir 270. Highlighting, that the path traced by the flow direction of the liquid cooling medium, is depicted to be in the shape of 180 degrees, with a reversal of direction occurring at the bottom of the duct. Chung is silent on the tube comprising copper, the copper tube bend being approximately 180 degrees and the copper tube having a diameter of approximately 0.25 inches. In analogous art 
(Col. 2, lines 27-40) teaches that as best shown in the FIGS. 2 and 3 a cooling conduit 20 formed with meandering loops receiving a copper tube for cooling water is formed in the bottom surface 2b of the object support 2 facing the bottom 1b of the container. Noting, that the (Fig. 2) depicts the cooling conduit 20 to have several points that bend back approximately 180 degrees. However, the change of shape case law may be implemented regarding any discrepancies in the shape of the tube bend implemented. Furthermore, the change of size case law may be implemented regarding the diameter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for controllably cooling at least a portion of a part-cake from a laser sintering system to minimize cool down time, maximize throughput, and minimize thermal gradients within the part-cake of Chung. By utilizing copper tubing for transporting water as a cooling conduit in the producing a three-dimensional object, as taught by Wilkening. Due to the fact it would amount to nothing more than a use of a known material type, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Wilkening. 
Accordingly, citing the case law for known material in the art, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination . Chung/Wilkening discloses the claimed invention except for a copper tube being utilized in the cooling conduit. It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a copper tube in the cooling conduit, since it have held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to utilize a copper tube in the cooling conduit/or the purpose of transportation of cooling water, (Col. 2, lines 27-40) 
Additionally, citing the case law for change of shape, In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et al., 3 USPQ 23. Chung / Wilkening discloses the claimed invention except for the tube bend being approximately 180 degrees. It would have been obvious to one of ordinary skill in the art at the time the invention was made to implementing a tube bend being approximately 180 degrees, since it has been held that a mere change in shape of an element is generally recognized as 
  		Finally, reciting the case law for change of size, In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) the mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. Chung / Wilkening discloses the claimed invention except for the copper tube having a diameter of approximately 0.25 inches. It would have been obvious to one of ordinary skill in the art at the time the invention was made to the copper tube having a diameter of approximately 0.25 inches, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, One would have been motivated to scale the size of the copper tube to be approximately 0.25 inches diameter in order to allow for the correct volume of liquid cooling medium to flow through and ensure efficiency of the laser sintering process by reducing the residence time for each part build session, thereby increasing throughput of the laser sintering system, ([0005]).	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davis et al. (US-10,647,060) – Highlighting, that this reference is from the same inventor as the instant application and is not considered prior art due to sharing the same priority date as the instant application. Davis teaches in the (Abstract) A method of manufacturing three-dimensional (3D) objects is provided. The method includes generating a plan for printing a plurality of 3D objects in a 3D printing medium at least in part by identifying an unprinted area of the 3D printing medium for insertion of a cooling device and determining where at least some of the plurality of 3D objects are to be printed in the 3D printing medium such that none of the at least some of the plurality of 3D objects, when printed, intersect the identified unprinted area for the insertion of the cooling device.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715